

115 S2109 IS: Military and Veterans Education Protection Act
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2109IN THE SENATE OF THE UNITED STATESNovember 9, 2017Mr. Carper (for himself, Mr. Durbin, Mr. Blumenthal, Mr. Tester, Mrs. Murray, Ms. Warren, Ms. Baldwin, Mr. Reed, Mrs. Gillibrand, Mr. Brown, Mrs. Feinstein, Ms. Hirono, Ms. Hassan, Ms. Stabenow, Mrs. Shaheen, Mr. Franken, Mr. Cardin, Mr. Whitehouse, Mr. Murphy, Mr. Van Hollen, Mr. Sanders, Mr. Markey, Ms. Harris, Mr. Coons, Mr. Schumer, Mr. Menendez, Mr. Merkley, Mr. King, Ms. Duckworth, Ms. Cortez Masto, Mrs. McCaskill, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo count revenues from military and veteran education programs toward the limit on Federal revenues
			 that certain proprietary institutions of higher education are allowed to
			 receive for purposes of section 487 of the Higher Education Act of 1965,
			 and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Military and Veterans Education Protection Act.
		2.Program
			 participation agreements for proprietary institutions of higher
 educationSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
 (1)in subsection (a)(24)—
 (A)by inserting that receives funds provided under this title before , such institution; and
 (B)by striking other than funds provided under this title, as calculated in accordance with subsection (d)(1) and inserting other than Federal educational assistance, as defined in subsection (d)(5) and calculated in accordance with subsection (d)(1); and
 (2)in subsection (d)—
 (A)in the subsection heading, by striking Non-Title IV and inserting Non-Federal educational;
 (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting that receives funds provided under this title before shall;
 (ii)in subparagraph (B)—
 (I)in clause (i), by striking assistance under this title and inserting Federal educational assistance; and
 (II)in clause (ii)(I), by inserting , or on a military base if the administering Secretary for a program of Federal educational assistance under clause (ii), (iii), or (iv) of paragraph (5)(B) has authorized such location before the semicolon;
 (iii)in subparagraph (C), by striking program under this title and inserting program of Federal educational assistance;
 (iv)in subparagraph (E), by striking funds received under this title and inserting Federal educational assistance; and
 (v)in subparagraph (F)—
 (I)in clause (iii), by striking under this title and inserting of Federal educational assistance; and
 (II)in clause (iv), by striking under this title and inserting of Federal educational assistance;
 (C)in paragraph (2)—
 (i)by striking subparagraph (A) and inserting the following:
						
							(A)Ineligibility
								(i)In
 generalNotwithstanding any other provision of law, a proprietary institution of higher education receiving funds provided under this title that fails to meet a requirement of subsection (a)(24) for two consecutive institutional fiscal years shall be ineligible to participate in or receive funds under any program of Federal educational assistance for a period of not less than two institutional fiscal years.
								(ii)Regaining
 eligibilityTo regain eligibility to participate in or receive funds under any program of Federal educational assistance after being ineligible pursuant to clause (i), a proprietary institution of higher education shall demonstrate compliance with all eligibility and certification requirements for the program for a minimum of two consecutive institutional fiscal years after the institutional fiscal year in which the institution became ineligible. In order to regain eligibility to participate in any program of Federal educational assistance under this title, such compliance shall include meeting the requirements of section 498 for such 2-year period.
								(iii)Notification
 of ineligibilityThe Secretary of Education shall determine when a proprietary institution of higher education that receives funds under this title is ineligible under clause (i) and shall notify all other administering Secretaries of the determination.
 (iv)EnforcementEach administering Secretary for a program of Federal educational assistance shall enforce the requirements of this subparagraph for the program concerned upon receiving notification under clause (iii) of a proprietary institution of higher education's ineligibility.;
				and
 (ii)in subparagraph (B)—
 (I)in the matter preceding clause (i)—
 (aa)by striking In addition and all that follows through education fails and inserting Notwithstanding any other provision of law, in addition to such other means of enforcing the requirements of a program of Federal educational assistance as may be available to the administering Secretary, if a proprietary institution of higher education that receives funds provided under this title fails; and
 (bb)by striking the programs authorized by this title and inserting all programs of Federal educational assistance; and
 (II)in clause (i), by inserting with respect to a program of Federal educational assistance under this title, before on the expiration date;
 (D)in paragraph (4)(A), by striking sources under this title and inserting Federal educational assistance; and
 (E)by adding at the end the following:
					
 (5)DefinitionsIn this subsection:
							(A)Administering
 SecretaryThe term administering Secretary means the Secretary of Education, the Secretary of Defense, the Secretary of Veterans Affairs, the Secretary of Homeland Security, or the Secretary of a military department responsible for administering the Federal educational assistance concerned.
							(B)Federal
 educational assistanceThe term Federal educational assistance means funds provided under any of the following provisions of law:
 (i)This title.
 (ii)Chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code.
 (iii)Chapter 101, 105, 106A, 1606, 1607, or 1608 of title 10, United States Code.
 (iv)Section 1784a of title 10, United States Code..
				3.Department of
			 Defense and Department of Veterans Affairs actions on ineligibility of
			 certain
			 proprietary institutions of higher education for participation in programs
			 of
			 educational assistance
			(a)Department of
			 Defense
				(1)In
 generalChapter 101 of title 10, United States Code, is amended by inserting after section 2008 the following new section:
					
						2008a.Ineligibility
				of certain proprietary institutions of higher education for
			 participation in
				Department of Defense programs of educational assistance
							(a)In
 generalUpon receipt of a notice from the Secretary of Education under clause (iii) of section 487(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is ineligible for participation in or receipt of funds under any program of Federal educational assistance by reason of such section, the Secretary of Defense shall ensure that no educational assistance under the provisions of law specified in subsection (b) is available or used for education at the institution for the period of institutional fiscal years covered by such notice.
							(b)Covered
 assistanceThe provisions of law specified in this subsection are the provisions of law on educational assistance through the Department of Defense as follows:
 (1)This chapter.
 (2)Chapters 105, 106A, 1606, 1607, and 1608 of this title.
 (3)Section 1784a of this title.
								(c)Notice on
 ineligibility(1)The Secretary of Defense shall take appropriate actions to notify persons receiving or eligible for educational assistance under the provisions of law specified in subsection (b) of the application of the limitations in section 487(d)(2) of the Higher Education Act of 1965 to particular proprietary institutions of higher education.
 (2)The actions taken under this subsection with respect to a proprietary institution shall include publication, on the Internet website of the Department of Defense that provides information to persons described in paragraph (1), of the following:
 (A)The name of the institution. (B)The extent to which the institution failed to meet the requirements of section 487(a)(24) of the Higher Education Act of 1965.
 (C)The length of time the institution will be ineligible for participation in or receipt of funds under any program of Federal educational assistance by reason of section 487(d)(2)(A) of that Act.
 (D)The nonavailability of educational assistance through the Department for enrollment, attendance, or pursuit of a program of education at the institution by reason of such ineligibility..
				(2)Clerical
 amendmentThe table of sections at the beginning of chapter 101 of such title is amended by inserting after the item relating to section 2008 the following new item:
					2008a. Ineligibility of certain proprietary institutions of
				higher education for participation in Department of Defense
			 programs of
				educational
				assistance..
				(b)Department of
			 Veterans Affairs
				(1)In
 generalSubchapter II of chapter 36 of title 38, United States Code, is amended by inserting after section 3681 the following new section:
					
						3681A.Ineligibility
				of certain proprietary institutions of higher education for
			 participation in
				Department of Veterans Affairs programs of educational assistance
							(a)In
 generalUpon receipt of a notice from the Secretary of Education under clause (iii) of section 487(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is ineligible for participation in or receipt of funds under any program of Federal educational assistance by reason of such section, the Secretary of Veterans Affairs shall ensure that no educational assistance under the provisions of law specified in subsection (b) is available or used for education at the institution for the period of institutional fiscal years covered by such notice.
							(b)Covered
 assistanceThe provisions of law specified in this subsection are the provisions of law on educational assistance through the Department under chapters 30, 31, 32, 33, 34, and 35 of this title.
							(c)Notice on
 ineligibility(1)The Secretary of Veterans Affairs shall take appropriate actions to notify persons receiving or eligible for educational assistance under the provisions of law specified in subsection (b) of the application of the limitations in section 487(d)(2) of the Higher Education Act of 1965 to particular proprietary institutions of higher education.
 (2)The actions taken under this subsection with respect to a proprietary institution shall include publication, on the Internet website of the Department that provides information to persons described in paragraph (1), of the following:
 (A)The name of the institution. (B)The extent to which the institution failed to meet the requirements of section 487(a)(24) of the Higher Education Act of 1965.
 (C)The length of time the institution will be ineligible for participation in or receipt of funds under any program of Federal educational assistance by reason of section 487(d)(2)(A) of that Act.
 (D)The nonavailability of educational assistance through the Department for enrollment, attendance, or pursuit of a program of education at the institution by reason of such ineligibility..
				(2)Clerical
 amendmentThe table of sections at the beginning of chapter 36 of such title is amended by inserting after the item relating to section 3681 the following new item:
					3681A. Ineligibility of certain proprietary institutions of
				higher education for participation in Department of Veterans
			 Affairs programs
				of educational
				assistance..